NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOSE W. LINARES-ROSADO,
Petiti0n,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2011-3003
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case n0. NY3443(}80345-B-1.
JOSE W. LINARES»ROSADO,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2011-3004

LINARES-ROSADO V. MSPB 2
Petition for review of the Merit Systems Protection
Board in case no. NY3330080346-B-1.
ON MOTION
ORDER
Jose W. Linares-Rosado moves to file amended open-
ing briefs in the above petitions for revieW.
The court will treat the submission as the petitioner's
reply briefs -
Accordingly,
IT ls 0RDERE:o THAT:
The motions are denied. The amended briefs will be
treated as the petitioner's reply briefs. A copy of this
order shall be transmitted to the merits panel assigned to
these cases to inform the panel that the amended briefs
were accepted for filing as the petitioners reply briefs
FoR THE CoURT
 1 7  lsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Jose W. Linares-Rosado
Stephanie Conley, Esq. nub
u.s. comm or mls ma
S19 ms FEoEm'iPnmc_.u1r
MAR 1 7Z01l
.lAN HDRBALY
ClEH(